Citation Nr: 1115187	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for dengue fever.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1963 to April 1972, with Reserve service from January 1965 to December 1994.  His numerous awards and decorations include the Vietnam Service Medal, Purple Heart, Bronze Star with Oak Leaf Cluster, Air Medal, ands Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2003 and February 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board at the RO.  He clarified that he desired a videoconference hearing in a September 2004 letter.  The hearing was scheduled for March 24, 2011, at the Los Angeles RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d).

In July 2004, the Veteran submitted an application for vocational rehabilitation.  In addition, in a January 2011 Written Brief Presentation, his representative argued that he should receive service connection for a "through-and-through" gunshot wound in Vietnam (from which he is service-connected for ulnar nerve damage), hypertension, and cardiac arrhythmia (based upon a new presumption for Agent Orange exposure).  Those issues have thus been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran has a current diagnosis of hemorrhoids that is due to any incident or event in active military service.

2.  The competent and probative evidence preponderates against a finding that the Veteran has a current diagnosis or residuals of dengue fever that is due to any incident or event in active military service.

3.  The competent and probative evidence preponderates against a finding that the Veteran's low back disorder is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  Dengue fever was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  A low back disorder was not incurred in or aggravated by service, nor may low back arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In February 2003, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his hemorrhoids and dengue fever claims and its duty to assist him in substantiating his claim under the VCAA.  A similar letter was sent to him in November 2006 with regard to his low back claim.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The November 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the February 2003 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the hemorrhoids and dengue fever claims (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the July 2003 and February 2007 rating decisions, August 2004 and December 2008 SOCs, and January 2006, March 2010, and November 2010 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the hemorrhoid and dengue fever claims were readjudicated in the March 2010 SSOC after proper notice was sent.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Loma Linda VA Medical Center (VAMC), and private treatment records.  

The Board acknowledges the Veteran's request that he be afforded a VA examination with regard to his low back claim.  However, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist with regard to any of the claims on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although there is documentation of a back injury during the Veteran's active duty service, there is no documentation of treatment for a back disorder for nearly 20 years following his separation from active duty in 1972, and following a series of work-related back injuries.  There is no documentation of hemorrhoids during active duty, and only one report of hemorrhoids in 1988, 16 years after separation from service.  Finally, there is no documentation of dengue fever either during active duty or after separation therefrom.  Moreover, there are no competent medical opinions suggesting a relationship between his current back problems and service, and no other medical evidence of record suggests a causal relationship between the current back disorder and service.  In addition, there is no medical documentation of a current diagnosis of hemorrhoids or residuals of dengue fever.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hemorrhoids

The Veteran contends that he has hemorrhoids which were incurred during active service.  In an August 2003 Statement in Support of Claim, he states that he was treated for hemorrhoids while in the field in Vietnam, in 1967.  The doctor told him it was due to long period of lying in water watching for enemy troops.  He was treated with creams, and the doctor recommended surgery.  However, he did not have surgery.  Currently, he self-medicates with cream, but he has had bleeding, and the doctors have ruled out cancer.  

The STRs are negative for any complaints or reports of hemorrhoids.  However, despite the absence of any record of hemorrhoids in service, because the Veteran engaged in combat with the enemy, the Board will accept his description of being seen for the condition in Vietnam, because the doctor's comments mentioned by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  The issue now is whether that disorder was merely acute at that time, or has persisted to the present.

Following separation from service, at a February 1981 Four Year examination, required for Reserve service, he reported that he had hemorrhoids in Vietnam in 1967.  However, the clinical evaluation in 1981 was was normal.  

There are no other medical records documenting complaints or a diagnosis of hemorrhoids.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for hemorrhoids.  There is no documentation of hemorrhoids in the STRs, although the Veteran has reported being seen for the condition in 1967.  Moreover, other than the 1981 report of hemorrhoids, there is no documentation of a current diagnosis of or treatment for hemorrhoids.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of hemorrhoids.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, even if it were assumed that he has a current disability, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his hemorrhoid symptoms in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, hemorrhoids are found to be capable of lay observation, and thus the Veteran's statements can constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of hemorrhoids or related symptoms on active duty (although we accept that he once complained of them in the field in Vietnam).  Following service, there was no documentation of complaints or treatment for hemorrhoids until 1981, 9 years after his separation from service.  Even then, the disorder was only reported once, and there has been no documentation of treatment for hemorrhoids since then.  While he may be sincere in his belief about service connection, in light of thefactors above, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 9 years following his military discharge, and the absence of treatment thereafter, is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the hemorrhoids to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hemorrhoids, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Dengue Fever

Next, the Veteran contends that he contracted dengue fever during active duty while stationed in Vietnam.  In an August 2003 Statement in Support of Claim, he states that he was treated with antibiotics, but he continued to have diarrhea during most of his tour.  He does not know whether the dengue fever was causing him any problems currently.  

The STRs are negative for any diagnosis of dengue fever.  Following separation from service, there is no documentation of symptoms of or treatment for residuals of dengue fever, including in Reserve examinations.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for dengue fever.  There is no documentation of dengue fever in the STRs.  Moreover, there is no documentation of either a current diagnosis of or treatment for dengue fever or treatment for residuals of dengue fever.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis or residuals of dengue fever.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

Next, as above, even if it were assumed that he has a current disability, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss any current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's digestive problems and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of dengue fever during active service.  Following service, there is no documentation of a diagnosis of or treatment for dengue fever or its residuals.  While he may be sincere in his belief about service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating dengue fever or its residuals to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the claim of entitlement to service connection for dengue fever, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
     
3.  Low Back Disorder

Finally, the Veteran contends that he has a low back disorder that began during active duty.  Specifically, he contends that he injured his back in an accident during Ranger School in March 1965.  He was in the "mountain stage" of the training and was rappelling from a cliff, when the belayer let go of the rope and the Veteran fell 60 feet, landing on his back.  He was taken to a hospital at Fort Benning and told he had spinal swelling.  He contends he has had back pain since that incident.  

His STRs confirm the occurrence of the back injury as he described it in March 1965.  He reported pain in his sacrum.  There was tenderness in the area, but no effusion or spasms.  He had full range of motion of the back, and there were no neurological deficits.  X-rays were normal.  The doctor assessed a contusion of the sacrum.  Later that month, it was noted that the contusion was healed, and he was cleared for duty.  

An April 1965 Academic Report indicates the Veteran failed to graduate from Infantry School due to his back injury.  He reported soreness of the lower sacrum in May 1965.  However, it does not appear that any treatment was rendered.  At an April 1966 annual medical examination, examination of the spine was noted to be normal, and there were no documented complaints of back pain.  

In February 1972, two months prior to his separation from service, he reported numbness in his left arm and the fall on his back in 1965 was noted.  On physical examination, he had full range of motion, straight leg raising was negative, and his reflexes were normal.  The doctor assessed a history of contusion to the back.  

Examination of the spine was noted to be normal at the February 1972 separation examination, although the Veteran reported having had back pain as a result of his 1965 fall.  The examining physician did not diagnose a spinal disability, and an
X-ray taken that month that was normal.  

At a February 1981 Four Year examination for Reserve service, there was no complaint or finding with regard to any history or abnormality of the back.  Then, in November 1988, the Veteran underwent a Quadrennial examination as part of his Reserve service.  It was noted that he had back pain that occurred occasionally with heavy exertion.  However, no further detail was provided.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In a May 1989 letter, Dr. M.C.T. stated that the Veteran had been under his care for a ruptured disc, and that he underwent a successful Chymiodiactin injection.  He was doing well, although he still had some discomfort when running.  The doctor advised against running during active duty training for 2 weeks.  

In April 1999, nearly 10 years later, the Veteran reported low back pain and left-sided radiculopathy.  It was noted that he had Chimopathane injections in 1988.  An MRI showed a degenerated bulging disc and facet and ligamentous hypertrophy at L4-L5 resulting in mild canal stenosis, as well as a degenerated disc at T11-T12 with no superimposed disc herniation, canal stenosis, or compression upon the underlying conus.  

In August 1999, the Veteran began treatment with Dr. D.W.B. for residuals of multiple occupational injuries to his back.  The doctor outlined a history of his work injuries.  From 1978 to 1984, he had occasional low back injuries following heavy lifting.  He filed reports for most of these injuries.  He did reasonably well between injuries, having only occasional mild low back pain, which he treated with over-the-counter analgesics.  

From 1984 to 1986, he underwent twice yearly physical examinations which included repetitive sit-ups.  After each of these examinations, he developed increased low back pain radiating to the left leg.  He also experienced increased pain while practicing for the test.  

In 1989, he underwent Chymiodiactin injection and had good relief.  From 1986 to 1999, he had occasional low back pain with heavy lifting.  In February 1999, he was doing some heavy lifting and developed a severe increase in his low back pain.  He saw his primary care physician and was given hydrocodone and ibuprofen.  He also underwent a series of 3 epidural injections.  

Then, in May 1999, while conducting inspections at the prison, he climbed 20 flights of stairs to inspect a tower.  Following this, he had a flare-up of his back pain.  Since that time, he had continued to have symptomatology.  The doctor assessed a chronic lumbosacral strain, a left quadrates lumborum trigger point, and status post L4-L5 Chymiodiactin injection.  He further noted that there was no back disability prior to the February 1999 injury, as the Veteran was able to perform all of the duties of his regular occupation.  The doctor apportioned 25 percent of the current disability to the February 1999 injury, and the remaining 75 percent to the May 1999 injury.  

In an October 1999 treatment note, Dr. D.W.B. summarized various documents he reviewed, including a January 1986 Supervisor's Injury Prevention Report.  The Veteran, in the report, stated that he had lower back pain aggravated by exercises associated with his job.  His supervisor stated the injury occurred during active training, including activities such as push-ups, sit-ups, pull-ups, crawling, rappelling from buildings, and doing buddy lift exercises.  It was suggested by the supervisor that the Veteran might be above the ideal age to perform these activities, and that, in order to prevent further injury, the Veteran be relieved from his assignment.  

Another summary of a November 1998 treatment note of Dr. T.W.F. indicates the Veteran had lumbar pain for 3 days after lifting over 25 to 30 pounds or running, the same for the last 10 years.  Dr. T.W.F. further stated that the Veteran had chronic pain prior to 1986 from motor vehicle accidents and an increase of disability due to a non-industrial accident in July 1988.  There was a temporary aggravation of a pre-existing condition during his training period for his job, but this resolved to the pre-injury level, as evidenced by his ability to run a marathon in June 1988.  The doctor apportioned 25 percent of his disability to the 2 motor vehicle accidents and 75 percent to residuals of the herniated disc that occurred around July 1988, probably from golf swinging, per a letter to Dr. S.  

In another January 1989 treatment note of Dr. A.S., the Veteran was reported to have said that he had chronic problems in his back which he felt were related to his job on the SWAT team from 1984 to 1986, and that after that period he always had chronic problems.  

The Veteran continued treatment for low back pain with Dr. D.W.B. through 2006.  He also received acupuncture treatments from Dr. J.C. from June 2005 to October 2008.  VAMC notes also indicate he received treatment for degeneration of the lumbar and lumbosacral spine.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a low back disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the back were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  
 
Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs confirm the Veteran's description of a back injury in March 1965 during active service that resulted in a diagnosis of a sacral contusion.  Subsequent physical examination of the spine, including at separation, was normal.  Following service, there was no documentation of treatment for back pain until 1986 (noted in Dr. D.W.B.'s October 1999 treatment note), 14 years after his separation from service, and following several work-related back injuries and motor vehicle accidents.  While he may be sincere in his belief about service connection, in light of the above factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 14 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current back disorder to service.  In fact, several doctors attribute his back problems to post-service work and non-industrial injuries or motor vehicle accidents.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.


Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for hemorrhoids is denied.  

Service connection for dengue fever is denied.  

Service connection for a low back disorder is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


